       Case 3:20-cv-01939-JAM Document 117 Filed 05/12/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

ANTONIO CABALLERO,                          CASE NO.: 3:20-cv-1939 (AM)

                                            May 12, 2021

      Plaintiff/Counterclaim Respondent,

FUERZAS ARMADA REVOLUCIONARIAS
DE COLOMBIA (“FARC”) and NORTE DE VALLE CARTEL,

      Defendants
           v.

INTERACTIVE BROKERS LLC,

      Turnover Garnishee

______________________________________/

INTERACTIVE BROKERS LLC,

      Counterclaimant and Third-Party Claimant,
           v.

KEITH STANSELL, et al.

      Third-Party Respondents.

______________________________________/

                MOTION TO BE EXCUSED FROM APPEARANCE

      Pursuant to Local Rule 83.1(d)(2), Defendants Keith Stansell, Marc Gonsalves,

Thomas Howes, Judith Janis, Michael Janis, Christopher Janis, Jonathan Janis, Olivia

Pescatore, Josh Pescatore, Jada Pescatore, Jarrod Pescatore, Jordan Pescatore, Carole
         Case 3:20-cv-01939-JAM Document 117 Filed 05/12/21 Page 2 of 3




Pescatore Harpster Individually and the Estate of Frank Pescatore Sr., Richard Pescatore,

John Pescatore, Carolyn Pescatore, hereby respectfully move this Court their undersigned

local attorney be excused from the motion hearing scheduled for May 14, 2021 in this

case.


        The reason for the requested excused absence is his attendance is not necessary.

Lead counsel will be present at the motion hearing.


Dated: May 12, 2021                     Respectfully submitted,


                                        /s/ Bruce L. Elstein
                                        Bruce L. Elstein (Bar No. ct01250)
                                        GOLDMAN, GRUDER & WOOD, LLC
                                        Local counsel for Stansell/Pescatore Defendants
                                        105 Technology Drive
                                        Trumbull, CT 06611
                                        203.880.5333
                                        belstein@goldgru.com
        Case 3:20-cv-01939-JAM Document 117 Filed 05/12/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on May 12, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system or be mail to anyone unable to accept electronic filings as

indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF System.

                                         /s/ Bruce L. Elstein
                                         Bruce L. Elstein (Bar No. ct01250)
